 1   DENNIS L. KENNEDY (NV Bar No. 1462)
     JOSEPH A. LIEBMAN (NV Bar No. 10125)
 2   JOSHUA P. GILMORE (NV Bar No. 11576)
     ANDREA M. CHAMPION (NV Bar No. 13461)
 3   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 5   Facsimile: 702.562.8821
     DKennedy@BaileyKennedy.com
 6   JLiebman@BaileyKennedy.com
     JGilmore@BaileyKennedy.com
 7   AChampion@BaileyKennedy.com

 8   PETER S. CHRISTIANSEN (NV Bar No. 5254)
     R. TODD TERRY (NV Bar No. 6519)
 9   KENDELEE L. WORKS (NV Bar No. 9611)
     WHITNEY J. BARRETT (NV Bar No. 13662)
10   KEELY A. PERDUE (NV Bar No. 13931)
     CHRISTIANSEN LAW OFFICES
11   810 S. Casino Center Boulevard, Suite 104
     Las Vegas, Nevada 89101
12   Telephone: 702.240.7979
     Facsimile: 866.412.6992
13   pete@christiansenlaw.com
     tterry@christiansenlaw.com
14   kworks@christiansenlaw.com
     wbarrett@christiansenlaw.com
15   keely@christiansenlaw.com

16   Attorneys for Defendants/Counterclaimants

17                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
18
   ALLSTATE INSURANCE COMPANY,
19 ALLSTATE PROPERTY & CASUALTY
   INSURANCE COMPANY, ALLSTATE                          Case No. 2:15-cv-02265-MMD-CWH
20 INDEMNITY COMPANY, and ALLSTATE
   FIRE & CASUALTY INSURANCE
21 COMPANY,                                             STIPULATION AND ORDER TO
                        Plaintiffs,                     EXTEND DEADLINE FOR (1) REPLY
22            vs.                                       TO RESPONSE TO COUNTERMOTION
                                                        FOR PROTECTIVE ORDER; AND (2)
23 MARJORIE BELSKY, MD, MARIO                           REPLY TO RESPONSE TO MOTION
   TARQUINO, MD, MARJORIE BELSKY, MD,                   TO QUASH SUBPOENA, OR
24 INC. doing business as, INTEGRATED PAIN              ALTERNATIVELY, MOTION FOR
   SPECIALISTS, and MARIO TARQUINO, MD,                 PROTECTIVE ORDER
25 INC., DOES 1-100 and ROES 101-200,

26                           Defendants.       (First Request)
     ___________________________________________
27
     AND RELATED CLAIMS.
28

                                                 Page 1 of 4
 1           Plaintiffs/Counterdefendants ALLSTATE INSURANCE COMPANY, ALLSTATE
 2   PROPERTY & CASUALTY INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,
 3   and ALLSTATE FIRE & CASUALTY INSURANCE COMPANY (collectively, the “Allstate
 4   Parties”); Defendants/Counterclaimants MARJORIE BELSKY, M.D., MARIO TARQUINO, M.D.,
 5   MARJORIE BELSKY, M.D., INC. d/b/a INTEGRATED PAIN SPECIALISTS, and MARIO
 6   TARQUINO, M.D., INC. (collectively, the “Belsky/Tarquino Parties”); and non-party NEVADA
 7   STATE BOARD OF MEDICAL EXAMINERS (the “Medical Board”), by and through their
 8   respective counsel, stipulate and agree as follows:
 9           1.       On August 27, 2018, the Allstate Parties filed their Motion to Compel Production of
10   Documents Pursuant to FRCP 45 Subpoena to Nevada State Board of Medical Examiners [ECF No.
11   342] (the “Motion to Compel”);1
12           2.       On September 21, 2018, the Belsky/Tarquino Parties filed their Response to the
13   Motion to Compel [ECF No. 366] and Countermotion for Protective Order [ECF No. 367] (the
14   “Countermotion”);
15           3.       On September 21, 2018, the Medical Board filed its Motion to Quash Subpoena or,
16   Alternatively, Motion for Protective Order [ECF No. 364] (the “Motion to Quash”);
17           4.       On September 24, 2018, the Medical Board filed its Response to the Motion to
18   Compel [ECF No. 372];
19           5.       On October 5, 2018, the Allstate Parties filed their Response to the Countermotion
20   [ECF No. 378] and Reply to the Belsky/Tarquino Parties’ Response to the Motion to Compel [ECF
21   No. 379];
22           6.       On October 5, 2018, the Allstate Parties filed their Reply to the Medical Board’s
23   Response to the Motion to Compel [ECF No. 380] and Response to the Motion to Quash [ECF No.
24   381];
25           7.       The Belsky/Tarquino Parties presently have until October 12, 2018 to file their Reply
26   to the Response to the Countermotion;
27
     1
              Pursuant to the October 3, 2018 Order [ECF No. 377], on October 10, 2018, the Allstate Parties filed a redacted
28   version of their Motion to Compel [ECF No. 382].

                                                          Page 2 of 4
 1          8.     The Medical Board presently has until October 12, 2018 to file its Reply to the
 2   Response to the Motion to Quash;
 3          9.     Due to scheduling conflicts, the Belsky/Tarquino Parties and the Medical Board shall
 4   now have up to and including October 19, 2018 to file their respective Replies;
 5          10.    This is the first stipulation to extend the deadline to file the Reply to the Response to
 6   the Countermotion and the Reply to the Response to the Motion to Quash; and
 7

 8   ///
 9

10   ///
11

12   ///
13

14   ///
15

16   ///
17

18   ///
19

20   ///
21

22   ///
23

24   ///
25

26   ///
27

28   ///

                                                  Page 3 of 4
 1          11.    This stipulation is made in good faith and not to delay the proceedings.
 2          IT IS SO STIPULATED.
 3   DATED this 12th day of October, 2018.              DATED this 12th day of October, 2018.
 4   McCORMICK, BARSTOW, SHEPPARD,                      BAILEYKENNEDY
     WAYTE & CARRUTH LLP
 5                                                      By:      /s/ Joshua P. Gilmore              __
                                                                 DENNIS L. KENNEDY
 6   By:   /s/ Dylan P. Todd                                     JOSEPH A. LIEBMAN
            DYLAN P. TODD                                        JOSHUA P. GILMORE
 7          TODD W. BAXTER                                       ANDREA M. CHAMPION
            8337 West Sunset Road, Suite 350                     8984 Spanish Ridge Avenue
 8          Las Vegas, NV 89113                                  Las Vegas, NV 89148
 9          ERON Z. CANNON                              -AND-
            FAIN ANDERSON VANDERHOEF
10          ROSENDAHL O'HALLORAN                        CHRISTIANSEN LAW OFFICES
            SPILLANE PLLC                                  PETER S. CHRISTIANSEN
11          701 Fifth Avenue, Suite 4750                   R. TODD TERRY
            Seattle, WA 98104                              KENDELEE L. WORKS
12                                                         WHITNEY J. BARRETT
     Attorneys for Plaintiffs/Counterdefendants            KEELY A. PERDUE
13                                                         810 S. Casino Center Blvd., Suite 104
                                                           Las Vegas, NV 89101
14
                                                        Attorneys for Defendants/Counterclaimants
15   DATED this 12th day of October, 2018.
16   NEVADA STATE BOARD OF MEDICAL
     EXAMINERS
17

18   By:    /s/ Robert Kilroy
            ROBERT KILROY
19          GENERAL COUNSEL
            9600 Gateway Drive
20          Reno, NV 89521
21   Attorney for Non-Party Nevada State Board of
     Medical Examiners
22

23          IT IS SO ORDERED.
24
                                                  UNITED STATES MAGISTRATE JUDGE
25

26                                                            October 17, 2018
                                                  DATED:
27

28

                                                  Page 4 of 4
